Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-19-2008

Brown v. Dept Corr PA
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-4194




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Brown v. Dept Corr PA" (2008). 2008 Decisions. Paper 1579.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1579


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
DLD-109                                       NOT PRECEDENTIAL


                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT


                                   No. 07-4194


                               SELWYN BROWN,
                                          Appellant

                                         v.

 D.O.C. PA; J. BEARD; D. WILLIAMSON; S. BURKS; A.W. RUSS; E. KLEM; K.G.
CHMIELEWSKI; T. HORNUNG; J. CORBACIO; R. NOVOTNEY; P. RAMER; CAPT.
V. MOONEY; CAPT. CLARK; LT. G; L. FLINO; T.D. JACKSON; M. BRUNO; CAPT.
         MUCCINO; LT. HAYWOOD; LT. MEIGHEN; SGT. MITCHELL
                   ____________________________________

                  On Appeal from the United States District Court
                     for the Western District of Pennsylvania
                        (W.D. Pa. Civil No. 05-cv-00347)
                   District Judge: Honorable David S. Cercone
                   ____________________________________

       Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
       or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                 January 25, 2008

            Before: BARRY, CHAGARES and COWEN, Circuit Judges

                         (Opinion filed February 19, 2008)



                                     OPINION
PER CURIAM

       Selwyn Brown, a Pennsylvania prisoner proceeding pro se, appeals an order of the

United States District Court for the Western District of Pennsylvania granting summary

judgment for prison employees in his civil rights action. We will summarily affirm.

       Brown alleged in his amended complaint that he was placed in solitary

confinement to punish him for his belief in, and for teaching the tenets of, the Nation of

Gods and Earths, also known as the Five Percenters. Brown claimed that his confinement

violates his First Amendment rights, his rights to due process and equal protection, and

the Religious Land Use and Institutionalized Persons Act, 42 U.S.C. §§ 2000cc et seq.

(“RLUIPA”). Brown further alleged that his religious mail was taken in violation of the

First Amendment and his right to equal protection. He also claimed that prison

employees conspired to violate his constitutional rights.

       The record reflects that Brown was placed in administrative custody at SCI-

Mahanoy on October 27, 2003, pending a Security Office investigation into information

that he was involved in the assault of another inmate. After a hearing, the Program

Review Committee decided to continue Brown’s administrative custody because he was a

threat to himself, others, or the safety and security of the institution. In December 2003,

Brown pleaded guilty to two charges of unauthorized use of the prison mail, and he was

confined in disciplinary custody for 150 days. Brown returned to administrative custody

in May 2004. The Program Review Committee advised Brown that he would stay in

administrative custody pending a transfer to another institution. The Program Review

                                             2
Committee’s notes reflect that the decision was based on a finding that Brown ordered

assaults on two inmates, and that Brown would be “separation transferred” to avoid future

problems.

       Brown was transferred to SCI-Greene on May 18, 2004, and placed in

administrative custody. The Superintendent denied Brown’s appeal of the Program

Review Committee’s decision to continue administrative custody. The Superintendent

explained that Brown’s transfer did not change his custody status, and that he was

appropriately housed based on his assigned custody level and the determination that he is

a danger to himself or others. Brown then spent 20 days in disciplinary custody for

possessing a magazine in violation of prison rules. On June 23, 2004, he was placed back

in administrative custody. Since that time, the Program Review Committee has voted to

continue Brown’s placement in administrative custody. Brown has refused to attend his

reviews before the Program Review Committee.

       John Kingston, the Security Intelligence Captain at SCI-Greene, attested that

Brown is being held in administrative custody “due to his undisputed core membership in

the Five Per Cent Nation of Islam (NOI), in which his actions in regards to a position of

Leadership within this organization have resulted in violence directed toward other

Inmates[.]” Kingston Aff. at 2.1 Kingston explained that Brown has been formally


   1
    According to Kingston, the Five Per Cent Nation has not been designated a Security
Threat Group in the Pennsylvania prison system due to the small number of members.
The Five Percenters have been designated a Security Threat Group in the New Jersey and
South Carolina prison systems. See Fraise v. Terhune, 283 F.3d 506 (3d Cir. 2002).

                                             3
separated from intended victims and other Five Percenters, including the June 2004

separation based on his order directing inmate assaults, and court-ordered separations

from other inmates and staff in February 2005 and January 2006. Kingston stated that

administrative custody prevents the group from functioning in an organized fashion,

deters recruitment, and prevents prison violence.

       John Moyer, a Security Lieutenant at SCI-Graterford, attested that, while on

parole, Brown led his street gang to burglarize a home and rape the occupant, resulting in

his return to SCI-Graterford. Moyer’s predecessor determined that Brown was planning

to escape in 2001. Moyer authenticated taped telephone conversations at several of

Brown’s co-defendants’ trials on charges related to the escape attempt. Moyer stated that

the Five Percenters are a security threat group, and that Brown is a major player.

       Brown asserted that he is not a gang leader, but a sincere adherent to the Five

Percenters’ teachings. Brown provided publications about the group, reflecting its

history, beliefs, and community involvement outside of prison. Brown stated that he was

sentenced to three to ten years in prison in the early 1990's, and ten to twenty years in

prison in 2002, and that he was confined in the general population at a low security level.

Brown asserted that he was suddenly placed in administrative custody without evidence

of a security threat. He denied ordering inmate assaults. Brown also provided the

affidavits of the two inmates he purportedly ordered to assault others. These inmates

attested that Brown did not order any assaults, and that the altercations that they were

involved in were of a personal nature. Brown noted that most Five Percenter inmates

                                              4
participate in educational, vocational, and rehabilitative prison programs, and that they

have not caused any major disturbances in the Pennsylvania prison system.

       We agree with the District Court that summary judgment is warranted on Brown’s

First Amendment claims. There is insufficient evidence supporting Brown’s contention

that he was placed in administrative custody and continues to be held there based on, or in

retaliation for, his religious beliefs. The record establishes that Brown was confined in

administrative custody because of his potential involvement in an inmate assault, that he

was then placed in disciplinary custody for breaking prison rules, and that he returned to

administrative custody because he ordered inmate assaults and was a threat to others.

Although Brown produced inmate affidavits disputing that he ordered the assaults, he did

not produce sufficient evidence from which a jury could conclude that his religious

beliefs were a substantial motivating factor in the decision to confine him in

administrative custody. See Rauser v. Horn, 241 F.3d 330, 333 (3d Cir. 2001) (discussing

elements of a retaliation claim).2

       Brown’s First Amendment rights also were not violated by the alleged taking of

his Five Percenter newspapers. Kingston attested that the newspaper, which includes



   2
      Brown did assert that a week after he was placed in administrative custody
defendant Mooney said to him, “I’ve been waiting to find a reason to lock your black a[][]
down. Your [sic] not going to teach that 5% sh[]t in this prison. Your [sic] going to be in
the hole so long you are going to need a court order to be released.” Amended Compl. at
2. We agree with the Magistrate Judge that this statement is insufficient to create an issue
of fact for trial because there is no evidence that Mooney played any role in the decisions
to place Brown in administrative custody or continue his confinement there.

                                             5
articles with revolutionary and anti-government messages, and inmate submissions

allowing inmates to communicate with one another, is reviewed and approved before it is

distributed. Brown’s complaint is based on an incident in August 2004 when Sergeant

Mitchell allegedly confiscated some newspapers. Brown, however, states that he is

receiving the newspaper, and he does not contend that Mitchell’s taking of the

newspapers affected his ability to study the Five Percenters’ teachings. See Fraise v.

Terhune, 283 F.3d 506, 519 (3d Cir. 2002) (upholding a ban on Five Percenter

newspapers where inmates could possess, study, and discuss the Bible and the Koran).

       We also agree with the District Court that Brown’s procedural due process rights

were not violated. Even if the length of time Brown has spent in administrative custody

implicates a liberty interest, Brown received notices regarding his confinement, had a

hearing, and received regular reviews by the Program Review Committee. See Shoats v.

Horn, 213 F.3d 140, 145-46 (3d Cir. 2000) (holding confinement in administrative

custody for eight years did not violate procedural due process where Program Review

Committee conducted reviews in accordance with prison procedures).

       Summary judgment also is warranted on Brown’s claim under the RLUIPA, which

prohibits the government from imposing a substantial burden on a prisoner’s religious

exercise, even if the burden results from a rule of general applicability, unless the

government shows that the burden is in furtherance of a compelling government interest

and is the least restrictive means of furthering that interest. Washington v. Klem, 497
F.3d 272, 277 (3d Cir. 2007). To establish a violation of the RLUIPA, Brown had to

                                              6
show that he was forced to choose between following the precepts of his religion and

forfeiting benefits otherwise available, or that the government put substantial pressure on

him to substantially modify his behavior and to violate his beliefs. Id. at 279. Brown did

not make such a showing. Brown’s confinement in administrative custody is based on the

determination that he is a threat to others.

       Brown did not allege in his complaint or argue in response to the defendants’

summary judgment motion that his confinement constitutes a substantial burden on his

religious exercise because he is unable to practice the tenets of his religion. Rather, his

RLUIPA claim is based on the decision to confine him in administrative custody. Brown

did aver for the first time in response to the defendants’ supplemental brief addressing

Washington v. Klem, 497 F.3d 272 (3d Cir. 2007), that he is unable to practice certain

tenets of his religion, but he provided no evidence in support of his claim. We conclude

that these allegations are too little, too late.3

       Finally, there is no evidence supporting Brown’s equal protection or conspiracy

claims.4


   3
      Because we conclude that Brown did not pursue a claim that administrative custody
precludes him from practicing his religious beliefs, we do not consider whether Brown’s
confinement satisfied the test articulated in Turner v. Safley, 428 U.S. 78 (1987), to
determine the validity of regulations that impinge on prisoners’ constitutional rights. We
also find it unnecessary to reach the questions whether individuals may be liable for
monetary damages under the RLUIPA and whether qualified immunity applies here.
   4
     Although the Magistrate Judge addressed a substantive due process claim based on
Brown’s administrative custody and a procedural due process claim based on the taking
of his newspapers, we conclude that Brown did not advance such claims.

                                                    7
      Accordingly, because this appeal does not raise a substantial question, we will

summarily affirm the District Court’s order.




                                               8